

	

		II

		109th CONGRESS

		1st Session

		S. 328

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2005

			Mr. Craig (for himself,

			 Mr. Baucus, Mr.

			 Roberts, Mr. Lugar,

			 Mr. Hagel, Mr.

			 Talent, Mr. Enzi,

			 Mr. Chafee, Mr.

			 Crapo, Mr. Thune,

			 Mrs. Hutchison, Mrs. Murray, Mr.

			 Bingaman, Mrs. Lincoln,

			 Mr. Dorgan, Mr.

			 Nelson of Nebraska, Mr.

			 Johnson, Mr. Pryor,

			 Ms. Landrieu, and

			 Mr. Harkin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To facilitate the sale of United States agricultural

		  products to Cuba, as authorized by the Trade Sanctions Reform and Export

		  Enhancement Act of 2000. 

	

	

		1.Short

			 title

			This Act may be cited as the

			 Agricultural Export Facilitation Act

			 of 2005.

		2.Findings and

			 purpose

			(a)FindingsCongress

			 makes the following findings:

				(1)The export sector

			 of United States agriculture makes an important positive contribution to this

			 country’s trade balance.

				(2)The total value

			 of United States exports of agricultural products shipped to Cuba since 2000

			 when such sales were first authorized by Congress is approximately

			 $1,000,000,000, including transportation, port fees, and insurance costs. In

			 December 2001, Cuba purchased approximately $4,300,000 in food and agricultural

			 products. In 2002, Cuba purchased approximately $138,600,000 in food and

			 agricultural products. In 2003, Cuba purchased approximately $256,900,000 in

			 food and agricultural products. In 2004, Cuba purchased approximately

			 $380,000,000 in food and agricultural products. Cuba ranked at the bottom of

			 226 agricultural export markets for United States companies in 2001; ranked

			 50th of 226 in 2002; ranked 35th of 219 in 2003; and ranked approximately 25th

			 of 228 in 2004. Cuba is therefore an important source of revenue for United

			 States agriculture and its affiliated industries, such as manufacturers and

			 distributors of value-added food products.

				(3)To be competitive

			 in sales to Cuban purchasers, United States exporters of agricultural products

			 and their representatives, including representatives of United States air or

			 sea carriers, ports and shippers, must have ready and reliable physical access

			 to Cuba. Such access is currently uncertain because, under existing

			 regulations, United States exporters and their representatives must apply for

			 and receive special Treasury Department licenses to travel to Cuba to engage in

			 sales-related activities. The issuance of such licenses is subject to both

			 administrative delays and periodic denials. A blanket statutory authorization

			 for sales and transport-related travel to Cuba by United States exporters will

			 remove the current bureaucratic impediment to agricultural product sales

			 endorsed by Congress when it passed the Trade Sanctions Reform and Export

			 Enhancement Act of 2000.

				(4)On many occasions

			 United States visas have been delayed and often denied to prospective Cuban

			 purchasers of products authorized under the Trade Sanctions Reform and Export

			 Enhancement Act of 2000. The result has been that family farmers and other

			 small producers and distributors of agricultural products who lack the

			 resources to fund sales delegations to Cuba have been denied access to

			 potential purchasers in that country. A simple solution is for the Department

			 of State to issue visas to Cuban nationals who demonstrate an itinerary of

			 meetings with prospective United States exporters of products authorized under

			 the Trade Sanctions Reform and Export Enhancement Act of 2000. In addition,

			 visas should be issued to Cuban phytosanitary inspectors who require entry into

			 the United States to conduct on-premise inspections of production and

			 processing facilities and the products of potential United States

			 exporters.

				(5)The Trade

			 Sanctions Reform and Export Enhancement Act of 2000 requires payment of

			 cash in advance for United States agricultural exports to Cuba. Some

			 Federal agencies responsible for the implementation of the Trade Sanctions

			 Reform and Export Enhancement Act of 2000 have expressed the view that

			 cash in advance requires that payment be received by a United

			 States exporter in advance of shipment of goods to Cuba. Indeed, late last year

			 payments due United States exporters from purchasers in Cuba were frozen in

			 United States banks while the terms of those payments were reviewed

			 unnecessarily. This action by the Department of the Treasury has created a

			 climate of commercial uncertainty that has inhibited agricultural sales under

			 the Trade Sanctions Reform and Export Enhancement Act of 2000 to Cuba.

				(6)There is nothing

			 in either the Trade Sanctions Reform and Export Enhancement Act of 2000 itself

			 or its legislative history to support the view that Congress intended payment

			 to be made in advance of the shipment of goods from this country to Cuba. It

			 was and is the intent of Congress that a seller of a product authorized under

			 the Trade Sanctions Reform and Export Enhancement Act of 2000 receive payment

			 only before a Cuban purchaser takes physical possession of that product.

				(7)At present it is

			 the policy of the United States Government to prohibit direct payment between

			 Cuban and United States financial institutions. As a result, Cuban purchasers

			 of products authorized under the Trade Sanctions Reform and Export Enhancement

			 Act of 2000 must route their payments through third country banks that charge a

			 fee for this service. Allowing direct payments between Cuban and United States

			 financial institutions will permit the United States exporters to receive

			 payment directly to their financial institutions within hours instead of days

			 and will eliminate an unnecessary transactional fee, thereby allowing Cuban

			 purchasers to purchase more United States origin agricultural products.

				(8)Trademarks and

			 trade names are vital assets of the United States companies that export branded

			 food products, including those who today or in the future may sell such

			 products to Cuba under the Trade Sanctions Reform and Export Enhancement Act of

			 2000. Hundreds of United States companies have registered their trademarks in

			 Cuba in order to ensure the exclusive right to use those trademarks when the

			 United States trade embargo on that country is lifted. Moreover, following the

			 enactment of the Trade Sanctions Reform and Export Enhancement Act of 2000,

			 many United States companies are today exporting branded food products to Cuba

			 where they hope to establish their brands with Cuban purchasers in order to

			 benefit from current sales under the Trade Sanctions Reform and Export

			 Enhancement Act of 2000, as well as position themselves for the larger

			 post-embargo market for United States goods in Cuba.

				(9)Sales to Cuba of

			 branded products of United States companies contribute to the livelihoods of

			 American workers and the balance sheets of United States businesses. Those

			 sales depend on the security of United States trademarks and trade names

			 protected in Cuba by reciprocal treaties and agreements for the protection of

			 intellectual property. Among such treaties and agreements are the Agreement on

			 Trade-Related Aspects of Intellectual Property Rights (TRIPS) and the

			 Inter-American Convention for Trademark and Commercial Protection.

				(10)The United

			 States District Court for the Southern District of New York ruled that section

			 211 of the Department of Commerce and Related Agencies Appropriations Act, 1999

			 abrogates, with respect to Cuba, the Inter-American Convention on Trademarks

			 and Commercial Protection. The court's ruling was affirmed by the United States

			 Court of Appeals for the Second Circuit.

				(11)Cuba's

			 international remedy under customary international law (as codified by Article

			 60 of the 1969 Vienna Convention on Treaties), for a breach by the United

			 States of the Inter-American Convention, is to suspend or revoke the

			 protections Cuba currently affords United States trademarks and trade

			 names.

				(12)In order to

			 preserve the rights of United States nationals holding trademarks in Cuba,

			 including those engaged in authorized sales under the Trade Sanctions Reform

			 and Export Enhancement Act of 2000 now and in the future, the United States

			 must repeal section 211 of the Department of Commerce and Related Agencies

			 Appropriations Act, 1999 and the United States must comply with all treaty

			 obligations owed Cuba as they relate to trademarks and trade names.

				(b)PurposeThe

			 purpose of this Act is to remove impediments to present and future sales of

			 United States agricultural products to Cuba under the Trade Sanctions Reform

			 and Export Enhancement Act of 2000 and to otherwise facilitate such

			 sales.

			3.Travel to Cuba

			 in connection with authorized sales activitiesSection 910 of the Trade Sanctions Reform

			 and Export Enhancement Act of 2000 (22 U.S.C. 7209) is amended by inserting

			 after subsection (b) the following:

			

				(c)General license

				authority for travel-Related expenditure in Cuba by persons engaging in TSREEA

				of 2000 sales and marketing activities in that country and TSREEA-Related

				transportation activities

					(1)In

				generalThe Secretary of the Treasury shall authorize under a

				general license the travel-related transactions listed in subsection (c) of

				section 515.560 of title 31, Code of Federal Regulations, for travel to, from,

				or within Cuba in connection with activities undertaken in connection with

				sales and marketing, including the organization and participation in product

				exhibitions, and the transportation by sea or air of products pursuant to this

				Act.

					(2)DefinitionsIn

				this subsection, the term sales and marketing activities means any

				activity with respect to travel to, from, or within Cuba that is undertaken by

				a United States person in order to explore the market in that country for the

				sale of products pursuant to this Act or to engage in sales activities with

				respect to such products. The term sales activities includes

				exhibiting, negotiating, marketing, surveying the market, and delivering and

				servicing products pursuant to this Act. Persons authorized to travel to Cuba

				under this section include full-time employees, executives, sales agents and

				consultants of producers, manufacturers, distributors, shippers, United States

				air and sea ports, and carriers of products authorized for sale pursuant to

				this Act, as well as exhibitors and representatives and members of national and

				State trade organizations that promote the interests of producers and

				distributors of such products.

					(3)RegulationsThe

				Secretary of the Treasury shall promulgate such rules and regulations as are

				necessary to carry out the provisions of this subsection.

					.

		4.Sense of

			 congress that visas should be issued

			(a)Sense of

			 congressIt is the sense of Congress that the Secretary of State

			 should issue visas for temporary entry into the United States of Cuban

			 nationals whose itinerary documents an intent to conduct activities, including

			 phytosanitary inspections, related to purchasing United States agricultural

			 goods under the provisions of the Trade Sanctions Reform and Export Enhancement

			 Act of 2000.

			(b)Periodic

			 reports

				(1)In

			 generalNot later than 45 days after the date of enactment of

			 this Act and every 3 months thereafter the Secretary of State shall submit to

			 the Committees on Finance, Agriculture, Nutrition, and Forestry, and Foreign

			 Relations of the Senate and the Committees on Agriculture, Ways and Means, and

			 International Relations of the House of Representatives a report on the

			 issuance of visas described in subsection (a).

				(2)Content of

			 reportsEach report shall contain a full description of each

			 application received from a Cuban national to travel to the United States to

			 engage in purchasing activities pursuant to the Trade Sanctions Reform and

			 Export Enhancement Act of 2000 and shall describe the disposition of each such

			 application.

				5.Clarification of

			 payment terms under Trade Sanctions Reform and Export Enhancement Act of

			 2000Section 908(b)(1) of the

			 Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C.

			 7207(b)(1)) is amended by inserting after subparagraph (B) the

			 following:

			

				(C)Notwithstanding

				any other provision of law, the term payment of cash in advance

				means the payment by the purchaser of an agricultural commodity or product and

				the receipt of such payment by the seller prior to—

					(i)the transfer of

				title of such commodity or product to the purchaser; and

					(ii)the release of

				control of such commodity or product to the purchaser.

					.

		6.Authorization of

			 direct transfers between Cuban and United States financial

			 institutions

			Notwithstanding any other

			 provisions of law, the President may not restrict direct transfers from a Cuban

			 financial institution to a United States financial institution executed in

			 payment for a product authorized for sale under the Trade Sanctions Reform and

			 Export Enhancement Act of 2000.

			7.Adherence to

			 international agreements for the mutual protection of intellectual property,

			 including repeal of section 211

			(a)Repeal of

			 prohibition on enforcement of rights to certain United States intellectual

			 properties and transfer of such properties

				(1)RepealSection

			 211 of the Department of Commerce and Related Agencies Appropriations Act, 1999

			 (section 101(b) of division A of Public Law 105–277; 112 Stat. 2681–2688) is

			 repealed.

				(2)RegulationsThe

			 Secretary of the Treasury shall promulgate such regulations as are necessary to

			 carry out the repeal made by paragraph (1), including removing any prohibition

			 on transactions or payments to which subsection (a)(1) of section 211 of the

			 Department of Commerce and Related Agencies Appropriations Act, 1999

			 applied.

				(3)Further

			 regulationsThe Secretary of the Treasury shall amend the Cuban

			 Asset Control regulations (part 515 of title 31, Code of Federal Regulations)

			 to authorize under general license the transfer or receipt of any trademark or

			 trade name subject to United States law in which a designated national has an

			 interest. The filing and prosecution of opposition and infringement proceedings

			 related to any trademark or trade name in which a designated national has an

			 interest and the prosecution of any defense to such proceedings shall also be

			 authorized by general license.

				

